Exhibit 10.7

 

EXECUTION COPY

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT is made as of October 6, 2003 (this “Agreement”) by and
between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Purchaser”), and HPSC, INC., a Delaware corporation (“Initial Servicer”).

 

WHEREAS, Purchaser is acquiring a portfolio of payment and contract rights with
respect to lease, loan and finance agreements with commercial customers of
Initial Servicer, pursuant to the Purchase Agreement of even date herewith
between Purchaser and Initial Servicer (the “Purchase Agreement”).

 

WHEREAS, Purchaser and Initial Servicer desire to enter into this Agreement
pursuant to which Initial Servicer will provide certain services to Purchaser.

 

NOW, THEREFORE, in consideration of the recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed that:

 

1.                                       Definitions.  Capitalized terms used
herein, including in Exhibit A hereto, have the meanings assigned to them in the
preamble to this Agreement, in the Purchase Agreement or as set forth below.

 

(a)                                  “Account Party Insurer” means any insurance
company from time to time issuing one or more insurance policies to or for the
benefit of any Account Party.

 

(b)                                 “Collection Account” means Account Number
50-272-485 at Deutsche Bank, New York, New York, which account is maintained and
owned by Purchaser and as to which Deutsche Bank will comply solely with
instructions originated by Purchaser with respect to the disposition of funds in
the account.

 

(c)                                  “Customary Standard” has the meaning
specified in Section 7.

 

(d)                                 “Law” shall mean any law, rule, regulation
or governmental requirement of any kind of any Governmental Entity, and the
rules, regulations, interpretations and orders promulgated thereunder.

 

(e)                                  “Liquidation Proceeds” means, with respect
to a Non-Performing Account, proceeds from the sale or re-marketing of the
Equipment relating to such Non-Performing Account, proceeds of any related
insurance policy of any Account Party Insurer and any other recoveries with
respect to such Non-Performing Account and the related Equipment, including,
without limitation, any amounts collected as judgments against an Account Party
or others related to the failure of such Account Party to pay any amount in
respect of any Account Document or to return the Equipment, net of (i) any
out-of-pocket fees and expenses reasonably incurred by Initial Servicer in
enforcing or attempting to enforce, as agent for Purchaser, any relevant Account
Document (including in the context

 

--------------------------------------------------------------------------------


 

of a Account Party bankruptcy) or in repossessing, repairing, refurbishing,
preparing for sale or lease, liquidating or re-marketing such Equipment, (ii)
amounts so received that are required to be refunded to the Account Party on
such Account, and (iii) any Retained Payment Rights.

 

(f)                                    “Lockbox Account” shall mean, as of the
date hereof, the lockbox account maintained by Initial Servicer with FleetBank,
N.A.

 

(g)                                 “Lockbox Account Documents” shall mean the
HPSC Securitization Escrow Agreement, dated as of December 10, 1998, and the
Instrument of Adherence to the HPSC Securitization Escrow Agreement, dated
October 6, 2003, executed by Purchaser.

 

(h)                                 “Initial Servicer Event of Default” means
any one of the following events (whatever the reason for such Initial Servicer
Event of Default and without regard to whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
Governmental Entity):

 

(i)                                     failure on the part of Initial Servicer
to remit to the Lockbox Account or the Collection Account any monies received by
Initial Servicer and required to be remitted to the Lockbox Account or the
Collection Account which failure continues unremedied for a period of 5 days
from the date of receipt of such monies by Initial Servicer;

 

(ii)                                  except as provided in clause (i) above, a
default on the part of Initial Servicer in its observance or performance in any
material respect of the covenants or agreements in the Operative Documents which
failure continues unremedied for a period of 30 days after notice is given to
Initial Servicer by Purchaser;

 

(iii)                               if any representation or warranty of Initial
Servicer made in the Operative Documents shall prove to be incorrect in any
material respect as of the time made; or

 

(iv)                              an Event of Bankruptcy in respect of Initial
Servicer.

 

(v)                                 Initial Servicer shall default beyond any
period of grace provided therefor with respect to any principal of or interest
on any indebtedness for borrowed money or in its obligations under a receivables
financing with a principal amount in excess of $1,000,000, or any other breach
or default (or other event or condition) shall occur under any agreement,
indenture or instrument relating to any such indebtedness for borrowed money or
receivables financing, if the effect of such breach or default (or such other
event or condition) is to cause, or to permit the holder or holders of the
indebtedness for borrowed money or receivables financing (or a Person on behalf
of such holder or holders) to cause (upon the giving of notice, the lapse of
time or both, or otherwise), such indebtedness for borrowed money or receivables
financing to become or be declared due and payable or to require either a
repurchase of receivables or a replacement of Initial Servicer as servicing
agent for such receivables.

 

2

--------------------------------------------------------------------------------


 

(i)                                     “Initial Servicer Insurance Policy”
means any insurance policy issued or provided by any third-party insurer or any
self-insurance arrangement in respect of Initial Servicer, relating to property,
assets, activities or businesses of Initial Servicer.

 

(j)                                     “Non-Performing Account” means an
Account (a) that has become more than ninety (90) days delinquent, (b) that has
been accelerated by Initial Servicer in accordance with the applicable Account
Documents and the customary and historic practices of Initial Servicer, (c) that
Initial Servicer or Purchaser has determined to be uncollectible in accordance
with its customary and historic practices, (d) with an Account Party in respect
of which an Event of Bankruptcy has occurred and is continuing, or (e) a Default
(as defined in the applicable Account Document) occurs for any other reason and
such Default continues for ninety (90) days.

 

(k)                                  “Payment Date” means, as to any Payment,
the third Business Day of the month which next succeeds the month in which such
Payment is scheduled to be received by Initial Servicer.

 

(l)                                     “Residual Interest” means, as the
context may require, the actual or anticipated residual interest of the Initial
Servicer in respect of any Equipment.

 

(m)                               The following capitalized terms are defined in
the sections of this Agreement identified below:

 

“Accessible Systems”

 

Exhibit A, Section 7(c)

“Management Services”

 

Section 2(a)

“Servicer Advance”

 

Section 12(c)

“Servicer Advance Deductions”

 

Section 12(c)

“Third Party Purchaser”

 

Section 12(d)

“Lockbox Account Sweep Date”

 

Section 12(b)

 

2.                                       Administration Services.

 

(a)                                  Management Services.  Initial Servicer
shall process, administer and manage the Purchased Assets and provide the
documentation and other services described on Exhibit A hereto or otherwise
provided for in this Agreement (collectively, the “Management Services”). 
Purchaser and Initial Servicer shall cooperate in good faith to develop and
agree in writing to such additional procedures for the provision of the
Management Services as may become necessary to more fully effectuate the terms
of this Agreement.

 

(b)                                 Authorization.  Subject to the provisions of
this Agreement, Purchaser hereby (subject only to Sections 10 and 11 hereof)
appoints Initial Servicer as its agent and authorizes Initial Servicer to take
any and all reasonable steps in its name and on its behalf as are necessary or
desirable to collect all amounts due under the Purchased Assets, including,
without limitation, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Purchased Assets and,
after the delinquency of any Payment and to the extent permitted under and in
compliance with applicable

 

3

--------------------------------------------------------------------------------


 

Law, to commence proceedings with respect to enforcing payment thereof, all to
the extent consistent with and in accordance with its customary procedures. 
Purchaser shall furnish Initial Servicer with any powers of attorney and other
documents necessary or appropriate to enable Initial Servicer to carry out the
Management Services, and shall cooperate with Initial Servicer to the fullest
extent in order to ensure the collectability of the Purchased Assets.

 

(c)                                  Modification of Account Documents.  Without
the prior written consent of Purchaser, Initial Servicer shall not terminate,
waive, amend or modify any material provision of any Account Document, except
(i) as may be required by Law, and (ii) ministerial changes necessary in order
to correct inaccurate or incomplete clauses or provisions (other than clauses
and provisions related to the Payment Rights).

 

(d)                                 Obligations of Initial Servicer with Respect
to Account Documents.  Initial Servicer will fulfill, and comply with, all
obligations on Initial Servicer’s part to be fulfilled under or in connection
with the Account Documents.  Initial Servicer will not take any action that
would impair the rights of Purchaser in the Purchased Assets.

 

(e)                                  Cooperation.  Each party agrees to
cooperate with the other in the enforcement, if necessary, of such other party’s
rights under any Account Documents, whether in the form of litigation or other
proceedings, as reasonably requested by such other party.  Purchaser shall be
responsible for all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and costs) arising from or incurred in connection
with such enforcement and shall promptly pay to Initial Servicer upon request
all of Initial Servicer’s reasonable out-of-pocket costs and expenses relating
thereto (including reasonable attorneys’ fees and costs).

 

3.                                       Notice of Initial Servicer Event of
Default; Other Requested Information.  Initial Servicer shall deliver to the
Purchaser:

 

(a)                                  Notice of Initial Servicer Event of
Default.  Promptly upon becoming aware of the existence of any condition or
event which constitutes an Initial Servicer Event of Default, or any event
which, with the lapse of time and/or the giving of notice, would constitute an
Initial Servicer Event of Default and which has not been waived in writing by
Purchaser, a written notice describing its nature and period of existence and
the action Initial Servicer is taking or proposes to take with respect thereto;
and

 

(b)                                 Requested Information.  With reasonable
promptness, any other data and information related to the Purchased Assets and
the servicing thereof which may be reasonably requested from time to time.

 

4.                                       Maintenance of Insurance Policies.

 

(a)                                  In connection with its activities as
servicer of the Purchased Assets, Initial Servicer agrees to present claims to
the Account Party Insurer under any insurance policy applicable to any Purchased
Asset, and to settle, adjust and compromise such claims, in each case (i)
consistent with the terms of any relevant Account Document, (ii) after receiving
notice of the occurrence of any material casualty event involving such

 

4

--------------------------------------------------------------------------------


 

Equipment, and (iii) provided the applicable Account Party does not take such
action on a reasonably timely basis.  Initial Servicer shall remit to the
Lockbox Account, within two (2) Business Days of receipt, any Liquidation
Proceeds received by Initial Servicer in connection therewith.

 

(b)                                 Initial Servicer shall obtain evidence from
each Account Party of insurance to the extent required under the Account
Documents, its customary procedures and the Customary Standard.

 

(c)                                  Purchaser shall not have any claim on
account of, or direct or indirect interest in, any Initial Servicer Insurance
Policy, or proceeds thereof.

 

5.                                       Compliance with Law.  Initial Servicer
shall perform the Management Services and its other obligations under this
Agreement in compliance with applicable Laws.  Initial Servicer’s duty under
this Section 5 to comply with applicable Law shall not be limited by the
procedures established and approved under this Agreement.

 

6.                                       Independent Contractor.  Initial
Servicer  shall at all times be considered an independent contractor in the
performance of the Management Services, and neither Initial Servicer nor any
employee of Initial Servicer shall be considered an employee, partner or joint
venturer of Purchaser.  Neither Purchaser nor Initial Servicer, nor any employee
or agent of either of them, shall make any representation or statement to any
Person that is inconsistent with this Section 6.

 

7.                                       Standard of Performance.  Initial
Servicer shall perform the Management Services in a commercially reasonable
manner and shall apply at least the same standard of care, diligence and
prudence in such performance as it does with respect to its own account
portfolios, and shall not discriminate against Purchaser in favor of any other
Person, including Initial Servicer or any Affiliate of Initial Servicer, for
whom it provides similar services (such standard, the “Customary Standard”).

 

8.                                       Maintenance of Systems.  Initial
Servicer  shall exercise commercially reasonable efforts to at all times
maintain or cause to be maintained such systems as are reasonably necessary to
enable it to timely and fully perform the Management Services, including,
without limitation, maintenance of computer hardware and software and
appropriate information backup systems, and shall comply with the provisions of
Exhibit A hereto with respect thereto.

 

9.                                       Audit and Information Rights.

 

(a)                                  Upon the request of Purchaser, during
normal business hours and upon reasonable advance notice, and in such a manner
as shall not unduly interfere with or interrupt the operation and conduct of
Initial Servicer’s business, and subject to its customary security measures,
Initial Servicer shall provide representatives of Purchaser (including its
internal and external auditors) access to the books, records, files and papers,
whether in hard copy or computer format, used or held for use by Initial
Servicer in the provision of the Management Services, to permit an audit, at the
expense of Purchaser, of the Management Services or any out-of-pocket costs
required to be reimbursed to Initial Servicer by Purchaser pursuant to this
Agreement.

 

5

--------------------------------------------------------------------------------


 

(b)                                 In the event that Initial Servicer ceases to
be a publicly reporting company for any period of time, Initial Servicer shall
provide Purchaser, during such period, with (i) its unaudited quarterly
consolidated balance sheet within forty-five (45) days of the end of each fiscal
quarter, and (ii) its audited yearly consolidated balance sheet within ninety
(90) days of the end of each fiscal year.

 

10.                                 Term of Agreement.  The term of this
Agreement shall commence on the date hereof and shall continue for six (6)
months unless this Agreement is earlier terminated pursuant to Section 11 below;
provided that, upon not less than thirty (30) days prior written notice to
Initial Servicer, Purchaser shall from time to time have the continuing option
to extend and to re-extend the term until six (6) months after the last Account
Document expires, such extensions to be on the same terms and conditions as set
forth herein.  After the six-month term, with respect to any such extensions by
Purchaser, Purchaser shall pay Initial Servicer monthly fees (the “Services
Fee”) for the Management Services of $8,093 per month.  Upon the termination of
this Agreement, Initial Servicer shall cooperate with Purchaser in effecting an
efficient transition of the Purchased Assets, including without limitation
transfer of copies of all material records, files, computer files and
information in respect of any remaining Purchased Assets, and originals of any
Account Document related to the Purchased Assets.  Upon termination of this
Agreement and assumption of servicing responsibilities by Purchaser (or upon
assumption of servicing responsibilities with respect to an Account by Purchaser
pursuant to Exhibit A), (i) Purchaser will no longer accept payments from
Account Parties (and if paid will return to such Account Parties) with respect
to the amounts included in clause (b) of the definition of Retained Payment
Rights, and (ii) Purchaser will promptly remit to Seller any other amounts
constituting Retained Payment Rights.

 

11.                                 Termination.

 

(a)                                  Either Purchaser or Initial Servicer may
terminate this Agreement due to any default in the performance by the other
party of its material obligations under this Agreement, on written notice
identifying in reasonable detail the cause for termination.   Such termination
shall be effective without further action or notice by the terminating party
thirty (30) days after the date of such notice, unless prior to the expiration
of such 30-day period the default or other cause is cured or remedied.

 

(b)                                 Purchaser may terminate this Agreement upon
the occurrence of an Initial Servicer Event of Default that is not cured, if a
cure is available, within the applicable cure period.

 

12.                                 Purchased Assets; Application of Amounts
Received; Servicer Advances.

 

(a)                                  All Purchased Assets are and shall at all
times be the sole and exclusive property of Purchaser, and Initial Servicer
shall not have or assert any Lien, claim or other right to, or interest in, such
property of Purchaser.  Upon expiration or termination of this Agreement, the
originals and all copies of such property of Purchaser shall be returned to
Purchaser promptly, and Initial Servicer shall have no right to withhold such
property of Purchaser for any reason, including, without limitation, any
dispute, offset, counterclaim, recoupment, defense or other right that Initial
Servicer might have against Purchaser;

 

6

--------------------------------------------------------------------------------


 

provided, however, that Initial Servicer may at all times retain one copy of any
documents and agreements, as may be necessary or appropriate for tax or audit
purposes or as advised by counsel.

 

(b)                                 All Payments and other property received by
Initial Servicer with respect to the Purchased Assets (other than in respect of
Retained Payment Rights) shall be for the account of Purchaser, shall be deemed
received and held in trust for Purchaser and, in respect of any Payments and
other property received by Initial Servicer and not remitted by the applicable
Account Party directly to the Lockbox Account, shall be remitted by Initial
Servicer to the Lockbox Account on a date not later than two (2) Business Days
following receipt of such Payment and/or other property by Initial Servicer. 
Subject to Initial Servicer’s removal and refund rights described below in this
Section 12(b), all Payments remitted to the Lockbox Account shall be swept from
such Lockbox Account by Initial Servicer and deposited in the Collection Account
on the date that is one (1) Business Day following the date of remittance of
such Payments into the Lockbox Account (each such date, a “Lockbox Account Sweep
Date”).  Except as expressly provided in Section 12(c), Initial Servicer shall
not be entitled to set-off from amounts to be paid by Initial Servicer to the
Lockbox Account under any provision of this Agreement any amounts purported to
be owed by Purchaser or any of its Affiliates to Initial Servicer or any of its
Affiliates.  For so long as this Agreement has not been terminated, all late
charges shall be paid to Initial Servicer.  Initial Servicer shall provide the
Settlement Report described in Exhibit A hereto and such other information
regarding all Payments and other property remitted to the Lockbox Account on
such remittance date as may be reasonably requested by Purchaser, including,
without limitation, matching such Payments and other property to the
corresponding Purchaser account number.

 

(c)                                  Initial Servicer agrees that, with respect
to each Payment Date, Initial Servicer will remit to the Collection Account an
amount equal to the Payments correlating thereto, whether or not Initial
Servicer has received payment thereof from the related Account Party, which
amount shall be deemed a full recourse loan by Initial Servicer to Purchaser
(each such amount, being referred to herein as a “Servicer Advance”); provided,
however, that Initial Servicer shall not be required to make any Servicer
Advances in respect of an Account that is no longer being serviced by Initial
Servicer under this Agreement.  Initial Servicer will make Servicer Advances in
respect of any Account only in an amount up to the amount equal to three (3)
monthly payments for such Account.  Servicer Advances will be repaid by
Purchaser on the earliest to occur of the following: (i) the date on which a
Payment is, or Payments are, as applicable, subsequently received by Initial
Servicer from an Account Party which represent such Servicer Advance (and
Initial Servicer may retain the same in satisfaction of Purchaser’s repayment
obligation relating thereto, provided that any failure by Initial Servicer to
retain or net out any such amount shall not impair any right of recourse by
Initial Servicer against Purchaser for repayment of any Servicer Advance); (ii)
the date on which the servicing contemplated herein in respect of the applicable
Account is terminated; (iii) provided that Initial Servicer shall have paid
Servicer Advances outstanding on such Account in an amount equal to three (3)
monthly Payments, the next succeeding Payment Date (and if to be repaid on such
date, the same may be netted out from Initial Servicer’s then scheduled

 

7

--------------------------------------------------------------------------------


 

remittance to the Collection Account, provided that any failure by Initial
Servicer to retain or net out any such amount shall not impair any right of
recourse by Initial Servicer against Purchaser for repayment of any Servicer
Advance); and (iv) five (5) Business Days following the date on which Initial
Servicer has determined such Account to be uncollectible in accordance with its
customary and historic practices.  No termination of this Agreement shall reduce
Purchaser’s obligations to repay all Servicer Advances.

 

(d)                                 If an Account Party remits to Initial
Servicer amounts that are not immediately identifiable as Payments, and that are
not immediately identifiable as payments in respect of any Retained Payment
Rights, then Initial Servicer shall apply such amounts as follows:  first, to
delinquent payments in the order such payments were due, and second, so long as
all payments due are current, to Purchaser.

 

(e)                                  If Initial Servicer receives Liquidation
Proceeds in respect of any Account, Initial Servicer shall apply such
Liquidation Proceeds as follows: first, in respect of any delinquent amounts
owed to Purchaser or Initial Servicer, second, to Purchaser to the extent of the
amount of all other obligations with respect to such Account to Purchaser, and
third, to Initial Servicer to the extent of its Residual Interest.

 

(f)                                    To the extent that Initial Servicer
receives amounts relating to Taxes with respect to an Account, whether or not
constituting part of the collections relating to such Account, Initial Servicer
shall cause the same to be remitted to the relevant taxing authority in order to
satisfy any valid, uncontested obligations in respect of such Taxes.  In
addition, if any Account Party remits amounts relating to Taxes to the Lockbox
Account, Initial Servicer shall at all times have the right, without further
authorization or approval from Purchaser, to direct the bank with whom the
Lockbox Account is established to remove the same from the Lockbox Account and
pay such amounts to Initial Servicer, and Initial Servicer shall cause such
amounts to be remitted to the relevant taxing authority in order to satisfy any
valid, uncontested obligations in respect of such Taxes.  Purchaser agrees to
execute such documents and agreements and to take such actions as the bank may
reasonably request to effectuate the removal of such amounts from the Lockbox
Account.

 

13.                                 Representations of Initial Servicer. 
Initial Servicer hereby represents and warrants to Purchaser that:

 

(a)                                  Initial Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own its assets
and carry on its business as now being conducted and to execute, deliver and
perform this Agreement.

 

(b)                                 The execution and delivery by Initial
Servicer of this Agreement have been duly authorized by all necessary corporate
action on the part of Initial Servicer, and this Agreement has been duly and
validly executed and delivered by Initial Servicer and constitutes the valid and
binding obligation of Initial Servicer enforceable against Initial Servicer in
accordance with its terms.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Neither the execution and delivery by
Initial Servicer of this Agreement nor compliance by Initial Servicer with the
terms and provisions thereof will conflict with or result in a breach of the
provisions of Initial Servicer’s certificate of incorporation or bylaws, any
loan agreement, mortgage, indenture, security agreement or other contract to
which Initial Servicer is a party, or any law, regulation or order of any court
or government or governmental agency or instrumentality.

 

14.                                 Representations of Purchaser.  Purchaser
hereby represents and warrants to Initial Servicer that:

 

(a)                                  Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own its assets and carry
on its business as now being conducted and to execute, deliver and perform this
Agreement.

 

(b)                                 The execution and delivery by Purchaser of
this Agreement have been duly authorized by all necessary corporate action on
the part of Purchaser, and this Agreement has been duly and validly executed and
delivered by Purchaser and constitutes the valid and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms.

 

(c)                                  Neither the execution and delivery by
Purchaser of this Agreement nor compliance by Purchaser with the terms and
provisions thereof will conflict with or result in a breach of the provisions of
Purchaser’s certificate of incorporation or bylaws, any loan agreement,
mortgage, indenture, security agreement or other contract to which Purchaser is
a party, or any law, regulation, or order of any court or government or
governmental agency or instrumentality.

 

15.                                 Late Payments.  If Initial Servicer fails to
pay any amount that may become due to Purchaser hereunder on its due date, then
(i) interest shall accrue thereon from the due date until paid in full at a rate
equal to 18% per annum, and (ii) Initial Servicer shall reimburse Purchaser upon
demand for any and all collection costs (including, without limitation,
reasonable attorneys’ fees) incurred by Purchaser in connection with the
enforcement of the Operative Documents.

 

16.                                 Notices.  All notices, consents and other
communications under the Operative Documents shall be in writing and shall be
deemed to have been duly given (a) when delivered by hand or by Federal Express
or a similar overnight courier to, or (b) when successfully transmitted by
telecopier to, the party for whom intended, at the address or telecopier number
for such party set forth below (or at such other address or telecopier number
for a party as shall be specified by like notice, provided, however, that any
notice of change of address or telecopier number shall be effective only upon
receipt):

 

9

--------------------------------------------------------------------------------


 

If to Initial Servicer:

HPSC, Inc.,

 

60 State Street

 

Boston, Massachusetts  02109

 

Telephone:

(617) 720-7251

 

Facsimile:

(617) 723-4786

 

Attention:

Rene Lefebvre

 

 

 

With a copy to:

Dennis Townley

 

Day, Berry & Howard LLP

 

260 Franklin Street

 

Boston, MA 02110

 

Telephone:

(617) 345-4771

 

Facsimile:

(617) 345-4745

 

 

 

If to Purchaser:

GE Healthcare Financial Services

 

500 West Monroe

 

Chicago, Illinois  60661

 

Telephone:

(312) 441-6966

 

Facsimile:

(866) 252-2041

 

Attention:

Mark Kuntze

 

 

 

with a copy to:

GE Healthcare Financial Services

 

20225 Watertower Blvd., Suite 300

 

Brookfield, Wisconsin  53045

 

Telephone:

(262) 798-4611

 

Facsimile:

(262) 798-4590

 

Attention:

Carlos Carrasquillo,

 

 

General Counsel, Equipment Finance

 

17.                                 Miscellaneous.

 

(a)                                  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof.  There
are no restrictions, promises, warranties, covenants or undertakings other than
those expressly set forth in this Agreement.  This Agreement supersedes all
prior negotiations, agreements and undertakings between the parties with respect
to such subject matter.

 

(b)                                 No amendment of this Agreement shall be
effective unless in writing and signed by Initial Servicer and Purchaser.

 

(c)                                  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  Each of the parties
to this Agreement agrees that a signature affixed to a counterpart of this
Agreement and delivered by facsimile by any person is intended to be its, her or
his signature and shall be valid, binding and enforceable against such person.

 

10

--------------------------------------------------------------------------------


 

(d)                                 This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
applicable to contracts made and wholly performed within such state.

 

(e)                                  Each of the parties hereto hereby expressly
and irrevocably submits to the exclusive personal jurisdiction of the United
States District Court for the Southern District of New York and to the
jurisdiction of any other competent court of the State of New York.  Each party
irrevocably consents to the service of process outside the territorial
jurisdiction of the foregoing courts in any such action or proceeding by mailing
copies thereof by registered United States mail, postage prepaid, return receipt
requested, to its address as specified in or pursuant to Section 16 hereof.
However, the foregoing shall not limit the right of a party to effect service of
process on the other party by any other legally available method.

 

(f)                                    Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other party; provided, however, that Purchaser may assign
its rights hereunder to a Permitted Assignee without the consent of Initial
Servicer.  Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective permitted successors and assigns.

 

(g)                                 If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants and restrictions of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

(h)                                 Neither party shall be responsible for
delays or failure of performance resulting from acts of God, strikes, walkouts,
riots, acts of war, acts of terrorism, epidemics, governmental regulations and
power failure.

 

(i)                                     Each party shall be responsible for the
payment of its own attorneys’ fees, expenses and any other costs incurred in
connection with the negotiation and closing of the transactions contemplated by
this Agreement and any other documents executed in connection herewith.

 

(j)                                     All representations, warranties and
indemnities contained in this Agreement (and any other agreement delivered
pursuant hereto), all of Purchaser’s obligations under Sections 11(b), 12(d),
and 12(e) of this Agreement and all of Initial Servicer’s obligations under
Sections 2(d), 5, 10, 12(a), 12(b), 12(d), 12(e), 12(f), and 15 of this
Agreement shall survive the termination of this Agreement.

 

18.                                 Jury Trial Waiver.  EACH OF THE PARTIES
HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY EXHIBIT

 

11

--------------------------------------------------------------------------------


 

OR OTHER ATTACHMENT HERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING OR
STATEMENTS (WHETHER VERBAL OR WRITTEN) RELATING TO THE FOREGOING.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS
AGREEMENT.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

 

HPSC, INC.

 

 

 

 

 

By:

 

/s/ Rene Lefebvre

 

 

 

 

Its: CFO

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gordon Olivant

 

 

 

 

Its: Managing Director

 

13

--------------------------------------------------------------------------------